DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive. 
	
	Regarding claim 1, Applicant argues that there is no motive to combine R1-1700823 (“823”) with Liu or Nelsson to teach the claimed “physical broadcast channel and a common physical downlink control channel share a Quasi-CoLocation property” as 823 only discloses 5 specific proposals, none of which were sharing a QCL property between the PBCH and the CPDCCH (Applicant’s Arguments and Remarks, page 5) and further argues that none of the references teach spatial quasi co-location as Liu fails to teach spatial in reference to QCL and Nilsson only discloses co-location and not QCL (Id at 6).  The Examiner disagrees.
With respect to the argument that 823 only discloses 5 specific proposals, none of which are sharing QCL between PBCH and CPDCCH, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Here, it not required that the motive to combine be found in the primary reference of 823 and it can be provided from the benefits of applying the teachings of the combined secondary references, such as the stated motive of not needing to determine spatial channel properties of both the PBCH and CPDCCH by using spatial QCL to reduce overhead and allow channel property re-use. Therefore, Applicant’s Argument have been considered and are not persuasive.
With respect to the argument that that none of the references teach spatial quasi co-location as Liu fails to teach spatial in reference to QCL and Nilsson only discloses co-location and not QCL, examiner disagrees for a number of reasons. First, Nilsson discloses quasi co location (see paragraph 0096 and 633, paragraph 0069 – QCL is quasi-CoLocation; see also paragraphs 0009-0018 and 633, paragraph 0009-0018 – looking to 0009-0018 it is clear that the discussion of co-location is QCL). Furthermore, even if this were not the case the combination of Nelsson and Liu would disclose this element as in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claims 5 and 8-11, Applicant argues that the further presented references in the dependent claims do not cure the deficiencies of Nelsson and Liu (Id at 6-7). However, as Nelsson and Liu are not deficient for the reasons stated with respect to claim 1, supra, these arguments are moot. 
Regarding claim 12, Applicant argues that Delago and Xiong fail to disclose “Determining a QCL association with a synchronization signal burst” as Delago does not teach a synchronization signal burst and Xiong does not teach a synchronization signal burst associated with a QCL (Id at 7). Examiner disagrees, as Applicant’s argument is reductive and does not correctly characterize the combination made. As noted in the rejection of claim 12, infra, Delao discloses “Determining a QCL association with a synchronization signal”. Therefore, Delago teaches association of a QCL and synchronization signal. The system of Xiong is used only to show a “synchronization signal burst” to the extent that the term “synchronization signal burst” could be differentiated from the “synchronization signal” of Delago. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding claims 17-20, Applicant argues that the further presented references in the dependent claims do not cure the deficiencies of Delago and Xiong (Id at 7-8). However, as Delago and Xiong are not deficient for the reasons stated with respect to claim 12, supra, these arguments are moot. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1700823 (“823”) (Author Unknown, Paging in NR, Doc. No. R2-1700823 pages 1-5, 17 February 2017) in view of R1-1611277 (“277”) (Author Unknown, Considerations on Paging Transmissions, Doc. No. R1-1611277, pages 1-5, 18 November 2016), Liu, et al. (US Pre Grant Publication No. 2019/0327710 A1; note also CN 20170007665.9 [“665”] – with parallel citations to translation) and Nilsson, et al. (US Pre Grant Publication No. 2020/0221427 A1; see also parallel citations to 62/417,633 [“633”]).


Regarding claim 1, 823 discloses an apparatus for:

a. transmit to a first user equipment during a paging occasion a first paging indication carried on a first beam (The system of 458 discloses a paging frame [pages 2-4, section 2.2, in particular fig. 2, “PF: Paging Frame (One Radio Frame)” and first frame on the left of the top row] and a paging occasion with transmissions on multiple different beams [pages 2-4, section 2.2, in particular fig. 2, “PO: Paging Occasion (Multiple Subframes)” and the left six subframes of the bottom row showing paging on 6 different beams in the paging occasion]. The paging occasion may address transmissions to multiple UEs including a first and second user equipment triggered by the same P-RNTI transmitted using the PDCCH that are mapped to the same paging occasion [“PO”] [pages 1-2, sections 2.1 and 2.2 in particular page 2, section 2.2, paragraph under “Observation 1”] and UEs may wake at the most suitable beam to receive the paging occasion [page 4, “Proposal 2”]. Therefore, a first UE may have a best first TX beam and may wake to monitor a first paging indication in the PO that is transmitted using the first beam and a second UE, which shares the same P-RNTI with the first UE, may have a second best TX beam and may wake to monitor a second paging indication in the PO that is transmitted using a second beam.)

b. transmit to a second user equipment during the paging occasion, a second paging indication carried on the second beam, where the second beam is different from the first beam (see (a), supra).

c. a paging frame is related to a synchronization signal based on a beam selected by the first or second user equipment (To select the best beam to monitor, a UE monitors a synchronization signal [page 4, proposal 2].)

	823 fails to disclose a paging burst is related to a beam synchronization signal selected by the first or second user equipment (i.e. 823 discloses that a synchronization signal is used by the UE to determine the best TX beam, but fails to explicitly disclose this is done by receiving beam swept versions of the synchronization signal such that the first and second UEs select a beam of the synchronization signal and use this selected beam to determine which paging beam to wake for. 823 also fails to disclose the paging frame is contained in a paging burst such that the paging burst is also related to the synchronization signal based on the UE selection of a beam based on the SS) In the same field of endeavor, 277 discloses a paging burst is related to a beam synchronization signal selected by the first or second user equipment. (The system of 277 discloses that the synchronization signal [“SS”] used by the UEs to determine the best beam is a series of beam swept signals allowing the UEs to choose the best beam [page 5, first paragraph – the paging sweeping is similar to the synchronization signal beam sweeping – indicating sweeping of the SS; see also page 2, - “Thus, symbol level sweeping like SS is superior to subframe level sweeping”]. 277 further discloses that a paging frame/paging block is a part of a larger paging burst [page 2, first through third paragraph, in particular fig. 1].)
	Therefore, since the system of 823 discloses a paging frame/block is a part of a paging burst and further disclose the SS is beam swept, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the paging bursts and beam sweeping of 823 with the system of 277 by implementing the paging frame of 277 as a part of a larger paging burst and to further select a beam of a beam synchronization signal as the best beam such that the paging burst containing the selected paging frame and beam is related to the selected best beam synchronization signal for the first and second UE. The motive to combine is to allow the UE to use beam sweeping of the SS to determine the best beam based on actual channel conditions and to use a burst of paging information for centralized location of paging information and better efficiency. 
823 as modified by 277 fails to disclose a physical broadcast channel and the common physical downlink control channel share a quasi-CoLocation property. In the same field of endeavor, Liu discloses a physical broadcast channel and the common physical downlink control channel share a quasi-CoLocation property. (The system of Liu discloses that the signal related to the paging information/PDCCH [i.e. a demodulation reference signal of a physical downlink control channel per paragraph 0125] is quasi-co-located with the physical broadcast channel/PBCH [paragraphs 0124-0125; see also 665, pages 65-66, last full paragraph of page 65 to the first partial paragraph of page 66].)
Therefore, since Liu teaches quasi co-location of paging information, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the quasi co-location of Liu with the system of 823 as modified by 277 by making the common PDCCH of 823 as modified by 277 quasi co-located with the PBCH channel. The motive to combine is to allow the common channel conditions/response of the quasi co-locationed PBCH channel to predict the channel condition/response of the PDCCH to reduce the need to directly determine the PDCCH channel conditions/responses.
823 as modified by 277 and Liu fails to disclose the co-location is a spatial quasi co-location. In the same field of endeavor, Nilsson discloses the co-location is a spatial quasi co-location (Nilsson discloses the system may utilize spatial co-location between transmitted PDCCH beams and other reference signals or signals [paragraph 0096; see also 633, paragraph 0069].)
Therefore, since Nilsson discloses spatial co-location between PDCCH and other signals/reference signals, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement spatial quasi co-location between the quasi-collocated common PDCCH and PBCH channel of 823 as modified by 277 and Liu. The motive to combine is to allow re-use of determined beam information of the PBCH based on co-location in the PDCCH, such as angle of arrival, to improve reception quality without requiring additional determination of channel conditions of the PDCCH.
823 as previously modified by 277 and Liu and Nilsson fails to disclose an apparatus comprising a non-transitory memory and further including instructions and a processor, operably coupled to the non-transitory memory, capable of executing instructions that cause the apparatus to carry out the recited functions. In the same field of endeavor, another portion of Nilsson discloses an apparatus comprising a non-transitory memory and further including instructions and a processor, operably coupled to the non-transitory memory, capable of executing instructions that cause the apparatus to carry out the recited functions (paragraph 0124; see also 633, paragraph 0097).
Therefore, since the system of Nilsson further discloses the use of a processor linked memory, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the processor linked memory of Nilsson with the system of 823 as previously modified by 277 and Liu and Nilsson by carrying out the recited functions using a memory linked to a processor. The motive to combine is to use the low cost and easy to develop for processor to implement the recited functions.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1700823 (“823”) (Author Unknown, Paging in NR, Doc. No. R2-1700823 pages 1-5, 17 February 2017), R1-1611277 (“277”) (Author Unknown, Considerations on Paging Transmissions, Doc. No. R1-1611277, pages 1-5, 18 November 2016), Liu, et al. (US Pre Grant Publication No. 2019/0327710 A1; note also CN 20170007665.9 [“665”] – with parallel citations to translation) and Nilsson, et al. (US Pre Grant Publication No. 2020/0221427 A1; see also parallel citations to 62/417,633 [“633”]) as applied to claim 1 and further in view of Hakola, et al. (US Pre Grant Publication No. 2019/0380099 A1; note also pre-grant publication no. 62/455,254 [“254”] – with parallel citations).

Regarding claim 5, 823 as modified by 277 and Liu and Nilsson fails to disclose the first beam and the second beam include sectors. In the same field of endeavor, Hakola discloses the first beam and the second beam include sectors. (Hakola discloses that the system may have one beam per sector [paragraph 0028; see also 254, paragraph 0017] and further discloses that the BS may activate more than one beam at a time in the sets [paragraph 0026, 0029, 0031; see also 254, paragraphs 0015, 0018 and 0020].)
Therefore, since the system of Hakola disclose sector specific beams, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the per sector beams of Hakola with the system of 823 as modified by 277 and Liu and Nilsson by having one beam per sector and including multiple beams in the activated beam sets such that the first and second beam in the paging occasion would be in different sectors. The motive to combine is to speed up the beam switching in systems with one beam per sector by allowing simultaneous transmission. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1700823 (“823”) (Author Unknown, Paging in NR, Doc. No. R2-1700823 pages 1-5, 17 February 2017), R1-1611277 (“277”) (Author Unknown, Considerations on Paging Transmissions, Doc. No. R1-1611277, pages 1-5, 18 November 2016), Liu, et al. (US Pre Grant Publication No. 2019/0327710 A1; note also CN 20170007665.9 [“665”] – with parallel citations to translation) and Nilsson, et al. (US Pre Grant Publication No. 2020/0221427 A1; see also parallel citations to 62/417,633 [“633”]) as applied to claim 1 and further in view of Li, et al. (US Pre Grant Publication No. 2019/0349960 A1 note also provisional 62/453,855 [“855”] with parallel citations)

Regarding claim 8, 823 as previously modified by 277, Liu and Nilsson fails to disclose the synchronization signal includes a PSS and SSS and a PBCH.
In the same field of endeavor, another portion of 277 discloses the synchronization signal includes a PSS and SSS and a PBCH. (Liu discloses that the synchronization signal burst set includes a number of synchronization blocks that contain PSS, SSS and PBCH [page 1, introduction].)
Therefore, since the system of Liu discloses a synchronization signal burst set, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the synchronization signal burst set of Liu with the system of 823 as previously modified by 277, Liu and Nilsson by making the synchronization signal a synchronization signal burst including a PSS SSS and PBCH. The motive to combine is to improve efficiency using a burst set to send synchronization and related information in a single set in the same place.
823 as modified by 277, Liu and Nilsson fails to disclose a demodulation reference signal for the PBCH. In the same field of endeavor, Li discloses a demodulation reference signal for the PBCH. (Li discloses the SS burst may include a DMRS for the PBCH [paragraph 0103 see also 855, paragraph 0131]. The DMRS may be initialized with the Cell ID [paragraph 0103 see also 855, paragraph 0131].)
Therefore, since Li discloses a DMRS it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the DMRS of Li with the system of 823 as previously modified by 277, Liu and Nilsson by implementing a DMRS for the PBCH in the SS burst and initializing it with the cell ID and block timing index of the synchronization signal such that in indicates/reflects the block timing index used for its initialization. The motive to combine is to improve demodulation of the PBCH by using a DMRS that can easily be derived from already known information.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1700823 (“823”) (Author Unknown, Paging in NR, Doc. No. R2-1700823 pages 1-5, 17 February 2017), R1-1611277 (“277”) (Author Unknown, Considerations on Paging Transmissions, Doc. No. R1-1611277, pages 1-5, 18 November 2016), Liu, et al. (US Pre Grant Publication No. 2019/0327710 A1; note also CN 20170007665.9 [“665”] – with parallel citations to translation), Nilsson, et al. (US Pre Grant Publication No. 2020/0221427 A1; see also parallel citations to 62/417,633 [“633”])  and Li, et al. (US Pre Grant Publication No. 2019/0349960 A1 note also provisional 62/453,855 [“855”] with parallel citations) as applied to claim 17 and further in view of Park, et al. (US Pre Grant Publication No. 2020/0336193 A1; note also provisional 62/454,967 – with parallel citations). 

Regarding claim 9, 823 as modified by 277, Liu, Nilsson and Li discloses a cell ID initializes a DMRS pseudo-random sequence generator for PBCH demodulation (see claim 8, supra).
823 as modified by 277, Liu, Nilsson and Li fails to disclose that a TRP ID could be used instead. In the same field of endeavor, Park discloses a TRP ID could be used instead. (Park discloses the use of a TRP ID instead of cell ID to seed a reference signal sequence [paragraph 0348; see also 62/454,967, page 21, last paragraph before section 3.4].)
Therefore, since Park discloses TRP ID seeding, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the TRP ID seeding of Park with the system of 823 as modified by 277, Liu, Nilsson and Li by seeding the DMRS of 823 as modified by 277, Liu, Nilsson and Li using a TRP ID. The motive to combine is to allow a specific indication for a particular TRP differentiated by TRP ID.
Regarding claim 10, 823 as modified by 277, Liu, Nilsson and Li discloses a block timing index of the synchronization signal is further configured to initialize the DMRS pseudo-random sequence generator for PBCH demodulation. (See claim 8, supra).
Regarding claim 11, 823 as modified by 277, Liu, Nilsson and Li discloses the DMRS pseudo-random sequence generator for demodulation indicates SS block timing. (As discussed in claim 8, supra, the DMRS generator generates a sequence based on the block timing and other information and therefore the generated sequence indicates the block timing (either individually or as a member of a set of possible block timings) as it is derived from it and the block timing could be extracted from it given the other input information.)

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu, et al (US Pre Grant Publication No. 2016/0212727 A1) in view of Delgado, et al. (US Pre Grant Publication No. 2016/0174247 A1) and Xiong, et al. (US Pre Grant Publication No. 2019/0357303 A1- note also Provisional 62/443,116, with parallel citations).

Regarding claim 12, Hu discloses a wireless transmit/receive unit to: 

a. monitor a downlink control channel during a paging occasion (Hu discloses a user endpoint that monitors the PSCCH in a first paging occasion [“PO”] for an indicator comprising the scrambling of the PSCCH using a paging radio network temporary identifier[“P-RNTI”]/paging identifier and based on detecting the P-RNTI/indicator detects a scheduling allocation for a transmission on the physical downlink shared channel [“PDSCH”] [paragraph 0198].)

b. detect a transmission on the downlink control channel is associated with paging information based on a paging identifier indicated in the transmission on the downlink control channel, where the detected transmission comprises an allocation including an allocation of a downlink shared channel (paragraph 0198 – see (a), supra).

c. receive a transmission according to the allocation of the shared channel (The PDSCH is received on the allocated/scheduled resource [paragraph 0198].)

	Hu fails to disclose determining a Quasi-CoLocaiton association with a synchronization signal and process the received transmission based on the QCL. In the same field of endeavor, Delgado discloses a Quasi-CoLocaiton association with a synchronization signal burst and process the received transmission based on the QCL. (The system of Delgado discloses a Quasi-CoLocaiton association between a synchronization signal and the antenna ports used for the PDSCH may be used to determine how to decode transmissions on the PDSCH [paragraphs 0192, 0295-0298; note synchronization signal is PSS or SSS [paragraph 0126]].)
	Therefore, since Delgado discloses QCL between a synchronization signal and a PDSCH, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the QCL of Delgado with the system of Hu by decoding the PDSCH using a QCL association with a transmitted synchronization signal. The motive to combine is to reduce overhead in decoding the PDSCH by using QCL assumptions as to the channel. 
	Huas modified by Delgado fails to explicitly disclose a synchronization signal burst. (i.e. a synchronization signal is disclosed, it is unclear if it can be considered a “burst”) In the same field of endeavor, Xiong discloses a synchronization signal burst. (Xiong discloses a synchronization signal burst containing a PSS, SSS and PBCH [paragraphs 0099 – see also 63/443,116 page 10, last paragraph].)
	Therefore, since Xiong discloses a SS burst, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the SS burst of Xiong with the system of Huas modified by Delgado by implementing the synchronization signal in a SS burst with a PSS, SSS, and PBCH. The motive to combine is to allow a single burst to send the relevant synchronization information in a rapid manner. 
Hu as modified by Delgado and Xion fails to disclose a non-transitory memory including instructions stored thereon for paging and a processor, operably coupled to the non-transitory memory, capable of executing instructions to cause the apparatus to perform the recited functions. In the same field of endeavor, Delgado discloses a non-transitory memory including instructions stored thereon for paging and a processor, operably coupled to the non-transitory memory, capable of executing instructions to cause the apparatus to perform the recited functions (paragraphs 0321-0324). 
Therefore, since the system of Delago discloses a processor and memory, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the processor and memory of Delago with the system of Hu as modified by Delgado and Xion by implementing the functions of the UE using a processor and appropriately programmed memory. The motive to combine is to use the low cost microprocessor to carry out the functions of the UE.
Regarding claim 13, Hu discloses a radio resource control information includes a paging radio network temporary identifier. (Hu discloses that radio resource control information on the PDCCH that schedules the PDSCH includes information that is scrambled with the P-RNTI [paragraph 0198].)
Regarding claim 14, Hu discloses determining a radio resource control information excluding a paging RNTI and checking, at another paging occasion, for the paging RNTI. (Hu discloses if no match of the P-RNTI occurs in the radio resource control information, it will be checked again at the next monitored paging opportunity [paragraph 0198, 0206].)

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu, et al (US Pre Grant Publication No. 2016/0212727 A1), Delgado, et al. (US Pre Grant Publication No. 2016/0174247 A1) and Xiong, et al. (US Pre Grant Publication No. 2019/0357303 A1- note also Provisional 62/443,116, with parallel citations) as applied to claim 12 and further in view of Li, et al. (US Pre Grant Publication No. 2019/0349960 A1 note also provisional 62/453,855 [“855”] with parallel citations).

Regarding claim 17, Hu as modified by Delgado and Xion discloses the synchronization signal includes a PSS and SSS and a PBCH. (As discussing in the combination of Hu with Delgado and Xion, in claim 12, supra, the synchronization burst signal is a PSS, SSS and PBCH). 
Hu as modified by Delgado and Xion fail to disclose a demodulation reference signal for the PBCH. In the same field of endeavor, Li discloses a demodulation reference signal for the PBCH. (Li dislcoses the SS burst may include a DMRS for the PBCH [paragraph 0103 see also 855, paragraph 0131]. The DMRS may be initialized with the Cell ID [paragraph 0103 see also 855, paragraph 0131].)
Therefore, since Li discloses a DMRS it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the DMRS of Li with the system of Hu as modified by Delgado and Xion by implementing a DMRS for the PBCH in the SS burst and initializing it with the cell ID and block timing index of the synchronization signal such that in indicates/reflects the block timing index used for its initialization. The motive to combine is to improve demodulation of the PBCH by using a DMRS that can easily be derived from already known information.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu, et al (US Pre Grant Publication No. 2016/0212727 A1), Delgado, et al. (US Pre Grant Publication No. 2016/0174247 A1), Xiong, et al. (US Pre Grant Publication No. 2019/0357303 A1- note also Provisional 62/443,116, with parallel citations) and Li, et al. (US Pre Grant Publication No. 2019/0349960 A1 note also provisional 62/453,855 [“855”] with parallel citations) as applied to claim 17 and further in view of Park, et al. (US Pre Grant Publication No. 2020/0336193 A1; note also provisional 62/454,967 – with parallel citations). 

Regarding claim 18, Hu as modified by Delgado and Xion discloses a cell ID initializes a DMRS pseudo-random sequence generator for PBCH demodulation (see claim 17, supra).
Hu as modified by Delgado and Xion fails to disclose that a TRP ID could be used instead. In the same field of endeavor, Park discloses a TRP ID could be used instead. (Park discloses the use of a TRP ID instead of cell ID to seed a reference signal sequence [paragraph 0348; see also 62/454,967, page 21, last paragraph before section 3.4].)
Therefore, since Park discloses TRP ID seeding, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the TRP ID seeding of Park with the system of Hu as modified by Delgado and Xion by seeding the DMRS of Hu as modified by Delgado and Xion using a TRP ID. The motive to combine is to allow a specific indication for a particular TRP differentiated by TRP ID.
Regarding claim 19, Hu as modified by Delgado, Xion and Park discloses a block timing index of the synchronization signal is further configured to initialize the DMRS pseudo-random sequence generator for PBCH demodulation. (See claim 17, supra).
Regarding claim 20, Hu as modified by Delgado, Xion and Park discloses the DMRS pseudo-random sequence generator for demodulation indicates SS block timing. (As discussed in claim 17, supra, the DMRS generator generates a sequence based on the block timing and other information and therefore the generated sequence indicates the block timing (either individually or as a member of a set of possible block timings) as it is derived from it and the block timing could be extracted from it given the other input information.)

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466